Citation Nr: 0216683	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  96-46 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include herniated disc, lumbar spine.  

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a thoracic spine 
disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service June 1975 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The issue of entitlement to service connection for 
a thoracic spine disability is discussed in the following 
remand.

In January 1997 the veteran presented oral testimony before a 
Hearing Officer at the RO.  A transcript of this hearing has 
been obtained and associated with his VA claims folder.  


FINDINGS OF FACT

1.  The veteran was treated for acromioclavicular separation 
of the right shoulder in service and the probative medical 
evidence of record links his current right shoulder disorder 
to his military service.

2.  The evidence does not show that the veteran's current low 
back disorder to include herniated disc, lumbar spine, is 
related to symptoms noted in service.  


CONCLUSIONS OF LAW

1.  A low back disorder, to include herniated disc of the 
lumbar spine, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  A right shoulder disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in June 1977 the 
veteran was involved in a fight and sustained an 
acromioclavicular separation of the right shoulder.  However, 
X-rays revealed no fracture or dislocation.  It was 
determined that the injury was sustained in the line of duty.  
In January 1978 he was seen with complaints of low back pain 
subsequent to lifting a heavy object.  An examination 
revealed full range of motion of the lumbosacral spine with 
pain.  He was seen again in April 1978 with a history of back 
strain while lifting a heavy object.  He was diagnosed with 
back strain and placed on limited duty.  In May 1978 he was 
seen with complaints of back pain subsequent to changing an 
automobile tire.  He was diagnosed with acute lumbosacral 
back sprain and admitted for hospitalization for complete bed 
rest.  The June 1978 separation examination was negative for 
abnormalities of the upper extremities, spine, or other 
musculoskeletal system.  Also in June 1978 he received a P-3 
profile for his lower back. 

The veteran submitted DA Form 3349 dated in May 1978, which 
shows that he was diagnosed with chronic back strain with 
abnormal bones of the spine and medically qualified for 
limited duty as of May 1978.  It was further noted that his 
condition was permanent.  

Private medical records dated from August to October 1985 
show that the veteran was seen and treated for multiple 
trauma due to a motorcycle accident, which occurred in August 
1985.  The veteran complained of back pain among other 
things.  

Private medical records dated in May 1989 show that the 
veteran was seen with complaints of low back pain with 
radiation down the right leg times seven days.  It was noted 
that he had sustained the injury lifting.  The diagnoses were 
acute lumbosacral strain; rule out disc disease; and right 
lower back discomfort with sciatic radiculopathy.  The X-rays 
of the lumbar spine were within normal limits.   

Private medical records dated in January 1990 show that the 
veteran was seen with complaints of low back pain times four 
days.  It was noted that he was lifting some boxes and hurt 
his back.  The diagnosis was lumbar strain.  

VA outpatient treatment records dated from March to November 
1996 show that the veteran was seen with low back 
symptomatology.  In March he was seen status post-epidural 
pain block procedure conducted in February 1996.  The 
diagnosis was herniated discs, status post-epidural 
injection.  In April it was noted that he had experienced low 
back pain since October 1995 and on an intermittent basis 
since 1978.  The diagnoses were right lumbar L5 radiculopathy 
and right lumbar L3-4 herniated disc.  VA X-rays of the 
lumbar spine taken in December 1996 showed degenerative 
change in the lumbar spine; there was also deformity in the 
left sacral and iliac articulation, with shortened, superior 
fusion, sclerotic appearance, suggestive of congenital 
abnormality; transitional vertebra at the lumbosacral 
junction, which is called L5, and herniated disc, far lateral 
at L3-4.   

In a statement received in January 1997 the veteran's mother 
stated that prior to the veteran's enlistment into service he 
had no back problems, however when he returned from service 
she notice that he experienced back problems.  

In a statement received in January 1997 the veteran's sister 
stated that prior to the veteran's enlistment into service he 
had no problems with his back, however since his return from 
service he has had to wear a back brace.  

During his January 1997 personal hearing the veteran 
testified that he sustained a back injury in service.  
Following his separation from service he was employed as a 
security guard for about two months, thereafter he began 
putting insulation in homes.  He had no medical insurance.  
While installing insulation, he re-injured his back.  He did 
not seek medical treatment.  He sought medical treatment for 
low back symptomatology in the early 1980s.  In January 1990 
he re-injured his back and has had continuous problems since 
the incident.  Once again he sought medical treatment.  

VA hospitalization report dated in February 1997 shows that 
the veteran underwent right lumbar three partial laminectomy 
and lumbar three to lumbar four diskectomy.  VA outpatient 
treatment records dated from February to May 1997 show 
follow-up post surgeries to include physical therapy. 

The veteran was accorded a VA examination in October 2001.  
He reported that the right shoulder was asymptomatic.  He 
experienced aching in his back about every three months 
following his separation from service.  In 1995 he began to 
experience pain in the front and back of the right thigh 
without any injury.  The right shoulder revealed no 
tenderness to palpation, slight prominent acromioclavicular 
joint, in other words at distal clavicle, but this was no 
different from that on the left.  The right and left were 
equal, same and not tender.  Limited range of motion was 
noted.  Examination of the lumbar revealed slight tenderness 
right para lumbar.  There was no evidence of muscle spasm.  
Limited range of motion was noted.  X-rays of the right 
shoulder revealed normal appearance of the shoulder.  

The impressions were right shoulder with undiagnosed (strain) 
disorder pending X-rays and lumbar spine, degenerative disc 
disease, status post surgery.  The examiner stated as far the 
low back herniated disc situation was concerned, while the 
veteran apparently sustained low back strain in the service 
from the tire incident, there was insufficient evidence that 
he could find, which would point to military service as the 
etiological factor leading eventually to his low back surgery 
in February 1997.  The examiner also stated that while the 
veteran denied lower back symptomatology from the motorcycle 
accident of 1985, any injuries that were sufficient to cause 
fractured pelvis certainly could have an effect on lower back 
as well.  The examiner stated that according to the service 
medical records the veteran had a second degree AC separation 
of the right shoulder in June 1977.  This would then be the 
etiology of the right shoulder condition.  


Preliminary Matters - Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of a 
detailed September 1996 and November 1999 statements of the 
case (SOCs) and supplemental statements of the case (SSOCs) 
of August 1999, and most recently issued in August 2002, 
during the pendency of this appeal, of the pertinent law and 
what the evidence must show in order to substantiate his 
claim.  We, therefore, believe that appropriate notice has 
been given in this matter.  The SOCs and SSOCs also advised 
him of the evidence that had been obtained and considered by 
the RO.  Moreover, the RO, in September 2001, wrote to the 
veteran notifying him of the opportunity to submit additional 
evidence, and the assistance available to help him obtain 
evidence in support of his claim, to include an explanation 
of what was required of the claimant and VA in terms of 
development of the evidence.  Thereafter, the veteran was 
accorded contemporaneous medical examinations in order to 
determine the etiology of the claimed disorders on appeal.  
Additionally, the veteran was again apprised of the specific 
VCAA requirements in the SSOC issued in August 2002.  See 
Quartuccio v. Principi, 16 Vet. App, 183, 187 (2002) (noting 
that VA must advise claimants as to the evidentiary 
development requirements of the VCAA).  The Board concludes 
that VA has no outstanding duty to inform the veteran or his 
representative that any additional information or evidence is 
needed to substantiate the claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (now codified as amended at 38 U.S.C. A. § 
5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that it may proceed with a decision on the 
issues, without prejudice to the veteran.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  This development has 
included service medical records, VA treatment records, and 
private treatment records.  At his hearing on appeal in 
January 1997, the veteran indicated that he had received 
treatment by a private chiropractor for his low back 
problems.  However, the veteran indicated that he had tried 
to obtain these records, but they were now unavailable.  
Therefore, the Board finds that there is no reasonable 
possibility that further attempts to obtain this evidence 
would be successful.  In addition, the veteran testified that 
he had been awarded disability benefits from the Social 
Security Administration (SSA).  However, he indicated that 
the SSA had not conducted its own examination and that the 
evidence used to award these benefits was evidence already in 
the possession of VA.  Based on this testimony, the Board 
finds that development of the SSA medical evidence would 
merely result in acquiring cumulative evidence and not 
provide any benefit to the veteran.  The Board, therefore, 
finds that no useful purpose would be served in conducting 
yet more development.  Such development would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (2002).  Notwithstanding, service connection 
may be granted for disease that is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 
C.F.R. § 3.303(b) (2002), by the submission of (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post- 
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999).  The Court 
further determined chronicity was not demonstrated when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The Court has clearly held that section 3.303 does not 
relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition 
must still provide a medical nexus between the current 
condition and the putative continuous symptomatology.  Until 
the claimant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claimant 
cannot succeed on the merits of the claim.  Voerth, 13 Vet. 
App. at 120


Service connection for a low back disorder 
to include herniated disc, lumbar spine

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim that service connection is warranted for 
a low back disorder to include herniated disc, lumbar spine.  

The veteran has contended that service connection should be 
granted for a low back injury, to include herniated disc, 
lumbar spine.  Although the evidence shows that the veteran 
is currently diagnosed with degenerative disc disease, status 
post surgery (1997), no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  See Boyer v. West, 210 F.3d at 
1353.

On the other hand, the record reflects that, although the 
veteran was treated several times during service for low back 
pain and diagnosed with acute lumbosacral strain, when 
examined for separation in January 1978, a back abnormality 
was not described and the first post-service medical evidence 
of a back disorder is from 1989, more than 10 years after the 
veteran's separation from service.  Moreover, post-service 
private treatment records show that treating physicians 
attributed the veteran's back disorder to an injury sustained 
contemporaneous with treatment in 1989, based on a history 
provided by the veteran.  Additionally, the January 1990 
medical records attributed the veteran's lumbar strain to 
back injury contemporaneous with treatment.  Finally, VA 
records dated in 1996 show a diagnosis of herniated lumbar 
discs, however there was no attribution of such to service. 

In this regard the Board notes that on a recent authorized VA 
spine examination with benefit of review of the veteran's 
claims file a medical specialist reviewed the record and 
noted that there was insufficient evidence that he could 
find, which would point to military service as the 
etiological factor which led to the veteran's 1997 surgery.  
He further stated that while the veteran has denied lower 
back symptomatology subsequent to his 1985 motorcycle 
accident, any injuries that were sufficient to cause a 
fractured pelvis certainly could have had an affect on the 
lower back as well.  

As noted above, the reason that the veteran's claim for 
service connection for a low back disorder to include 
herniated disc, lumbar spine fails is that the veteran has 
not brought forth competent evidence of a nexus between the 
current diagnosis of a low back disorder and his service.  
The veteran has submitted DA Form 3349, which shows that he 
was placed on permanent profile due to chronic back strain, 
however, this evidence does not attribute the veteran's 
current low back disorder to service.  In fact, the 
contemporaneous separation examination could not find any 
evidence of a chronic disability associated with the spine or 
back.  Moreover, there is no post-service medical evidence of 
any continuity of back symptomatology extending from shortly 
after service to the present time.  The aforementioned disc 
pathologies were not shown until more than 17 years after 
service.  

Although the veteran and his family members have asserted 
that the current low back disorder is the result of the in-
service injury to his spine, they do not have the requisite 
knowledge of medical principles that would permit them to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  That is, while their statements 
and evidence is competent to show evidence of injury and 
symptomatology, they do not have the medical expertise to 
determine the cause of this symptomatology.  The post-service 
medical examiners that have discussed the veteran's low back 
complaints have attributed these to intercurrent causes, not 
any incident of his military.  In addition, the probative 
value of the veteran's current assertions of chronic 
symptomatology is compromised by the histories noted on his 
post-service treatment records.  During this treatment, it 
appears that the veteran attributed his low back complaints 
to post-service injury or activity, not his injuries during 
military service.  Absent a competent medical opinion linking 
the veteran's current low back disability to his injury and 
complaints during his military service, the Board finds that 
the preponderance of the medical evidence is against his 
claim for entitlement to service connection.  For the reasons 
stated above, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for a low back disorder to include herniated disc, 
lumbar spine, and there is no reasonable doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


Service connection for
a right shoulder disorder

The veteran contends that service connection for a right 
disorder is warranted.  As noted above his service medical 
records show that he veteran sustained an acromioclavicular 
separation of the right shoulder.  

The Board has carefully reviewed the medical evidence of 
record, with particular attention to the etiology of the 
veteran's right shoulder disorder.  In that regard, the Board 
observes that in October 2001, a VA examiner diagnosed right 
shoulder with undiagnosed (strain) disorder and indicated his 
belief that the in service acromioclavicular separation of 
the right shoulder would be the etiology of the current right 
shoulder disorder.  The record contains no contrary medical 
opinion regarding the etiology of the veteran's current right 
shoulder disorder.

Inasmuch as the uncontroverted competent evidence of record 
indicates that the veteran's current right shoulder disorder 
is related to service, service connection is in order.


ORDER

Entitlement to service connection for a low back disorder to 
include herniated disc, lumbar spine is denied.  

Entitlement to service connection for residuals of dislocated 
right shoulder is granted.  


REMAND

In a rating decision of August 2, 2002, the RO denied 
entitlement to service connection for a thoracic spine 
disability.  The veteran was notified of this decision and 
his appellate rights in a letter issued that same month.  The 
veteran expressed his disagreement with these determinations 
in a statement received on September 26, 2002.  A review of 
the claims file does not indicate that a statement of the 
case was issued to the veteran on this matter.

Based on this evidence, the Board finds that the veteran has 
submitted timely notice of disagreement (NOD) with the issue 
of entitlement to service connection for a thoracic spine 
disability.  This NOD was received within one year of the 
RO's determinations and therefore has been timely submitted.  
See 38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. §§ 19.28, 
19.29 (2002).  However, it appears that the RO has yet to 
issue the veteran a SOC on this issue as is required by the 
law and regulation.  See 38 U.S.C.A. § 7105(d)(1) (West 
1991); 38 C.F.R. § 20.200 (2002).  Under the circumstances, 
this issue is not yet ripe for appellate review and must be 
remanded to the RO to insure protection of the veteran's due 
process rights.  See Manlincon v. West, 12 Vet. App. 238 
(1999). 

The Board takes this opportunity to inform the veteran and 
his representative that he must submit a timely substantive 
appeal (VA Form 9) after the issuance of a SOC if he wishes 
for the Board to conduct appellate review of this issue.  
Without a timely substantive appeal regarding the above 
issue, the Board has no jurisdiction to review this claim.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

The RO should issue a statement of the 
case regarding its August 2002 denial of 
entitlement to service connection for a 
thoracic spine disability.  This SOC must 
specifically inform the veteran and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claim.  See 
38 U.S.C.A. § 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.  Only if 
the veteran submits a timely substantive 
appeal (VA Form 9) should this issue be 
referred back to the Board for appellate 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. LEVI WRIGHT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

